Title: To Thomas Jefferson from Charles Willson Peale, 18 July 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Museum July 18th. 1803.
          
          Yesterday General Proctor called on me with the enclosed Letter to make what use I pleased with it, only reserving him a copy, which I have done.
          
          A knowledge of the upper part of the head, is indeed very desirable—The Cranium and Nasal bones particularly, as being wholly deficient in my Skeleton.
          I marval what are the teeth which he says weighs 19 or 20 pounds, can they be grinders—The largest I have seen belongs to Doctr Wistar, its weight 10 pounds.
          The ends of the toes is wanting in my Skeleton; in some few toes I have three Phalanges, generally two, but some with only one.—These being small bones, in consequence passed over, or not often sought for. However as opportunities occur I mean to collect what bones I can, at little expence, in hopes of making up the dificiencies of this skeleton, or at least to make immitations by the aid of the Chizel from those that may not fit from belonging to a larger or smaller animal.
          I cannot with freedom give answers to the queries, as I shall be considered much interrested. The cost and labour in this article has been great to me, but I shall be repaid in the issue, I contrive to make one part pay for the other expences of the Museum, still encreasing the value & utility of the collection.
          I am Dear Sir with much esteem your friend
          
            C W Peale
          
        